Electronically Filed
                                                        Supreme Court
                                                        SCWC-15-0000444
                                                        15-SEP-2016
                                                        02:32 PM



                          SCWC-15-0000444


          IN THE SUPREME COURT OF THE STATE OF HAWAI'I



        JOHN E. KNIGHT, Petitioner/Petitioner-Appellant,


                                vs.


        STATE OF HAWAI'I, Respondent/Respondent-Appellee.




         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

      (CAAP-15-0000444;SPP NO. 14-1-0023; CR. NO. 91-2108)


       ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI

   (By: Recktenwald, C.J., Nakayama, McKenna, and Wilson, JJ., and

    Circuit Judge Castagnetti, in place of Pollack, J., recused)


          Petitioner/Petitioner-Appellant John E. Knight’s

application for writ of certiorari filed on August 1, 2016, is

hereby rejected.

          DATED:   Honolulu, Hawai'i, September 15, 2016.

                              /s/ Mark E. Recktenwald


                              /s/ Paula A. Nakayama


                              /s/ Sabrina S. McKenna


                              /s/ Michael D. Wilson


                              /s/ Jeanette H. Castagnetti